 



Exhibit 10.1
Second Amendment to the ARA Alliance, Purchase, and Production
Agreement
This Second Amendment to the ARA Alliance, Purchase, and Production Agreement
(“Second Amendment”) is made and entered into effective as of the 1st day of
January, 2007 (“Effective Date of the Second Amendment”), by and between DSM
Food Specialties B.V., a Besloten Vennootschap organized under the laws of the
Netherlands with its principal place of business at A. Fleminglaan 1, 2613 AX
Delft, the Netherlands (“DSM”), and MARTEK BIOSCIENCES CORPORATION, a
corporation organized under the laws of the State of Delaware with its principal
place of business at 6480 Dobbin Road, Columbia, Maryland 21045 (“Martek”), who,
intending to be legally bound, hereby agree as follows:
WITNESSETH:
     WHEREAS Martek and DSM have previously entered into an ARA Alliance,
Purchase, and Production Agreement dated April 19, 2004 pursuant to which Martek
and DSM entered into cross-licensing, purchase, and production arrangements, as
amended by the First Amendment thereto dated December 31, 2005 (the “Agreement”)
related to ARA; and
     WHEREAS Martek and DSM now wish to further amend, clarify and expand
certain provisions in the Agreement as set forth herein.
     NOW, THEREFORE, effective as of the Effective Date of the Second Amendment,
the parties hereto agree to amend the Agreement as follows:
     Capitalized terms, unless otherwise defined herein, shall have the meaning
given in the Agreement.
1. Definitions.
A. Section 2 of the Agreement is hereby amended to add the following
definitions:
     2.34A * shall mean symptoms of, damage to or deterioration of the * as a
result of *.
     2.38A “DSM Adult Application Customer” shall have the meaning set forth in
Section 7.4(f).
     2.38B “DSM Adult ARA Applications” shall have the meaning set forth in
Section 7.4(f).
     2.38C “DSM Adult ARA Products” shall have the meaning set forth in
Section 7.4(f).
     2.84A “Interim Period” shall mean the calendar years 2007, 2008, 2009 and
2010 (if the 2010 Minimum Threshold is met).
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

1



--------------------------------------------------------------------------------



 



     2.87A “Jointly Funded ARA Research Project” shall have the meaning set
forth in Section 7.1(c)(ii).
     2.139A “R&D Plan” shall mean a summary of research and development work on
ARA planned by the parties for the Succeeding Year.
     2.142AA * shall mean the use of products derived or sourced from ARA
Products as a source of *and * in *, but any consumer products using such *
shall not (i) contain an ARA content greater than * of the * of the end consumer
product, (ii) be labeled as containing ARA or (iii) be intended to provide ARA
for *.
     2.169 “2010 Minimum Threshold” shall mean Martek’s good faith estimate of
Martek’s customers’ demand based on forecasts provided by Martek’s customers for
ARA Products for calendar year 2010 as of November 1, 2009 of * Units of ARA or
more. Martek will share with DSM all relevant data received from customers to
confirm such forecasts, subject to any applicable confidentiality obligations.

B.   The following subsections of Section 2 of the Agreement are hereby deleted
in their entirety and replaced with the following:

  2.49   “DSM Mark Up” shall have the meaning set forth in Section 6.1.     2.68
  “Fixed Budget Price” shall be determined as specified in Section 6.1.    
2.132   Reserved.     2.133   Reserved.     2.134   Reserved.     2.138  
Reserved.     2.158   Reserved.

2. Amendment to Section 5.5 of the Agreement. Section 5.5(a) of the Agreement is
hereby amended by inserting the following proviso immediately prior to the end
of the first sentence thereof:
“; provided, however, that, from and after the Effective Date of the Second
Amendment, the foregoing requirement as well as the remaining provisions of this
Section 5.5 shall not apply to any sale by DSM or its Affiliates of, and DSM and
its Affiliates shall at all times after such date be entitled to sell, DSM Adult
ARA Products for a DSM Adult ARA Application on the terms and subject to the
conditions set forth in Section 7.4(f) of this Agreement.”
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

2



--------------------------------------------------------------------------------



 



3. Amendments to Section 6.1 of the Agreement. The following sections are hereby
inserted as new Sections 6.1(m), 6.1(n), 6.1(o), 6.1(p), 6.1(q), 6.1(r), 6.1(s),
6.1(t), 6.1(u) and 6.1(v) of the Agreement:
     (m) The parties agree that within five (5) days following the execution
date of the Second Amendment, DSM will issue a * credit to Martek in full and
complete resolution, discharge and satisfaction of all outstanding issues with
respect to any payments owed by one party to the other under this Agreement
prior to the Effective Date of the Second Amendment. Martek shall be permitted
to apply such credit to any amounts due from Martek under this Agreement after
the Effective Date of the Second Amendment.
     (n) In the Interim Period, other than as specifically noted below, the
provisions of Sections 6.1 through 6.3 governing the determination of the Fixed
Budget Price per Unit of ARA and/or any components thereof or adjustments
thereto (but for clarity not those provisions of such Sections that do not
directly impact the determination of the Fixed Budget Price per Unit of ARA or
any adjustment thereto) and the provisions of Section 6.4 shall not apply and
the parties agree on the following pricing terms and conditions in lieu thereof
(subject, for the avoidance of doubt, to Sections 3.3A, 5.4, 6.5, 6.7, 6.12 and
6.15):

  (i)   For calendar year 2007, Martek will purchase a minimum of * Units of ARA
from DSM. The Fixed Budget Price per Unit of ARA for 2007 is *, consisting of a
DSM Fixed Cost per Unit of ARA of *, plus a DSM Variable Cost per Unit of ARA
of*, plus a DSM Mark Up per Unit of ARA of *. Martek will have the right to
purchase up to an additional * Units of ARA during 2007 at a Fixed Budget Price
per Unit of ARA of *, consisting of a DSM Variable Cost per Unit of ARA of *,
plus a DSM Mark Up per Unit of ARA of *.     (ii)   For calendar year 2008,
Martek will purchase a minimum of * Units of ARA from DSM. The Fixed Budget
Price per Unit of ARA for 2008 will be calculated as follows:

  (a)   The DSM Fixed Cost per Unit of ARA, which shall be an agreed amount of
*, subject to any inflation adjustment as provided in Section 6.1(n)(x) below;
plus     (b)   The 2008 DSM Variable Cost per Unit of ARA, which shall be agreed
by the parties on or before January 1, 2008, but which shall be equal to * per
Unit of ARA, reduced by * of any improvements resulting from R&D performed by
either of the parties and/or incremental process and production improvements

  i.   actually implemented prior to 2008, and/or     ii.   achieved, as
established by the R&D Committee, prior to 2008 and scheduled, as agreed upon by
the Committee, to be implemented during 2008,

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

3



--------------------------------------------------------------------------------



 



      and which shall be further adjusted to reflect the impact of any rate
adjustments from January 1, 2007 to be made pursuant to Section 6.1(c) of the
Agreement using the methodology outlined in Schedule 6.1(n) attached hereto.    
          When determining the 2008 DSM Variable Cost per Unit of ARA, the
parties will agree whether or not to fix such cost at an agreed upon risk
premium for the entire year or allow such cost to fluctuate based on any rate
adjustments to be made pursuant to Section 6.1(c) of the Agreement using the
methodology outlined in Schedule 6.1(n) attached hereto. Under no circumstances,
however, will the DSM Variable Cost per Unit of ARA for 2008 exceed * plus any
agreed upon risk premium, except as adjusted pursuant to Section 6.1(c) of the
Agreement using the methodology outlined in Schedule 6.1(n) attached hereto;
plus     (c)   The 2008 DSM Mark Up per Unit of ARA, which will be calculated by
increasing the 2007 DSM Mark Up per Unit of ARA by * of any reduction of DSM
Variable Cost per Unit of ARA from *, calculated as described in
Section 6.1(n)(ii)(b) above, plus any inflation adjustments as provided in
Section 6.1(d)(i). Rate adjustments pursuant to Section 6.1(c) of the Agreement
using the methodology outlined in Schedule 6.1(n) attached hereto shall not be
considered in such calculation.

      For 2008, Martek will have the right to purchase up to an additional *
Units of ARA at a Fixed Budget Price per Unit of ARA consisting of the DSM
Variable Cost per Unit of ARA calculated in accordance with
Section 6.1(n)(ii)(b) above, plus * of the DSM Mark Up per Unit of ARA
calculated in accordance with Section 6.1(n)(ii)(c) above.     (iii)   For
calendar year 2009, Martek may purchase up to * Units of ARA, and the Fixed
Budget Price per Unit of ARA for 2009 will be calculated as follows:

  (a)   The DSM Fixed Cost per Unit of ARA, which shall be an agreed amount of *
divided by the number of Units of ARA forecasted for purchase by Martek during
2009 as of November 1, 2008, subject to a reconciliation based on actual 2009
purchases (to ensure that the full* is paid) which shall be made in the first
quarter of 2010, and subject to any inflation adjustment as provided in
Section 6.1(n)(x) below; plus     (b)   The 2009 DSM Variable Cost per Unit of
ARA, which shall be agreed by the parties on or before January 1, 2009, but
which shall be equal to * per Unit of ARA, reduced by * of any improvements
resulting from R&D performed by either of the parties and/or incremental process
and production improvements

       i.   actually implemented prior to 2009, and/or

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

4



--------------------------------------------------------------------------------



 



       ii.   achieved, as established by the R&D Committee, prior to 2009 and
scheduled, as agreed upon by the Committee, to be implemented during 2009,

      and which shall be further adjusted to reflect the impact of any rate
adjustments from January 1, 2007 to be made pursuant to Section 6.1(c) of the
Agreement using the methodology outlined in Schedule 6.1(n) attached hereto.    
          When determining the 2009 DSM Variable Cost per Unit of ARA, the
parties will agree whether or not to fix such cost at an agreed upon risk
premium for the entire year or allow such cost to fluctuate based on any rate
adjustments to be made pursuant to Section 6.1(c) of the Agreement using the
methodology outlined in Schedule 6.1(n) attached hereto. Under no circumstances,
however, will the DSM Variable Cost per Unit of ARA for 2009 exceed * plus any
agreed upon risk premium, except as adjusted pursuant to Section 6.1(c) of the
Agreement using the methodology outlined in Schedule 6.1(n) attached hereto;
plus     (c)   The 2009 DSM Mark Up per Unit of ARA, which will be calculated by
increasing the 2007 DSM Mark Up per Unit of ARA by * of any cumulative reduction
of DSM Variable Cost per Unit of ARA from *, calculated as described in
Section 6.1(n)(iii)(b) above, plus any inflation adjustments as provided in
Section 6.1(d)(i). Rate adjustments pursuant to Section 6.1(c) of the Agreement
using the methodology outlined in Schedule 6.1(n) attached hereto shall not be
considered in such calculation.

      If Martek purchases additional Units of ARA above the amount forecasted
for 2009 as of November 1, 2008, the Fixed Budget Price per Unit of ARA for such
additional Units of ARA will consist of the DSM Variable Cost per Unit of ARA
calculated in accordance with Section 6.1(n)(iii)(b) above, plus * of the DSM
Mark Up per Unit of ARA calculated in accordance with Section 6.1(n)(iii)(c)
above.     (iv)   For calendar year 2010, provided that the 2010 Minimum
Threshold is met, Martek may purchase between * and * Units of ARA, and the
Fixed Budget Price per Unit of ARA for 2010 will be calculated as follows:

  (a)   The DSM Fixed Cost per Unit of ARA, which shall be an agreed amount of *
divided by the number of Units of ARA forecasted for purchase by Martek during
2010 as of November 1, 2009, subject to a reconciliation based on actual 2010
purchases (to ensure that the full * is paid) which shall be made in the first
quarter of 2011, and subject to any inflation adjustment as provided in
Section 6.1(n)(x) below; plus

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

5



--------------------------------------------------------------------------------



 



  (b)   The 2010 DSM Variable Cost per Unit of ARA, which shall be agreed by the
parties on or before January 1, 2010, but which shall be equal to * per Unit of
ARA, reduced by * of any improvements resulting from R&D performed by either of
the parties and/or incremental process and production improvements

       i.   actually implemented prior to 2010, and/or          ii.   achieved,
as established by the R&D Committee, prior to 2010 and scheduled, as agreed upon
by the Committee, to be implemented during 2010,

      and which shall be further adjusted to reflect the impact of any rate
adjustments from January 1, 2007 to be made pursuant to Section 6.1(c) of the
Agreement using the methodology outlined in Schedule 6.1(n) attached hereto.    
          When determining the 2010 DSM Variable Cost per Unit of ARA, the
parties will agree whether or not to fix such cost for the entire year at an
agreed upon risk premium or allow such cost to fluctuate based on any rate
adjustments to be made pursuant to Section 6.1(c) of the Agreement using the
methodology outlined in Schedule 6.1(n) attached hereto. Under no circumstances,
however, will the DSM Variable Cost per Unit of ARA for 2010 exceed * plus any
agreed upon risk premium, except as adjusted pursuant to Section 6.1(c) of the
Agreement using the methodology outlined in Schedule 6.1(n) attached hereto;
plus     (c)   The 2010 DSM Mark Up per Unit of ARA, which will be calculated by
increasing the 2007 DSM Mark Up per Unit of ARA by * of any cumulative reduction
of DSM Variable Cost per Unit of ARA from *, calculated as described in
Section 6.1(n)(iv)(b) above, plus any inflation adjustments as provided in
Section 6.1(d)(i). Rate adjustments pursuant to Section 6.1(c) of the Agreement
using the methodology outlined in Schedule 6.1(n) attached hereto shall not be
considered in such calculation.

      If the 2010 Minimum Threshold is met and Martek purchases additional Units
of ARA above the amount forecasted for 2010 as of November 1, 2009, the Fixed
Budget Price per Unit of ARA for such additional Units of ARA will consist of
the DSM Variable Cost per Unit of ARA calculated in accordance with
Section 6.1(n)(iv)(b) above, plus * of the DSM Mark Up per Unit of ARA
calculated in accordance with Section 6.1(n)(iv)(c) above.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

6



--------------------------------------------------------------------------------



 



  (v)   If the 2010 Minimum Threshold is not met, then the pricing provisions
set forth in this Section 6.1(n) will not apply for calendar year 2010 and the
other provisions governing the determination of the Fixed Budget Price per Unit
of ARA as set forth in Sections 6.1 through 6.4 of the Agreement shall apply.
Notwithstanding the foregoing, if, based upon Martek’s good faith estimate of
Martek’s customers’ demand for ARA products for calendar year 2010, the 2010
Minimum Threshold was not met, but the 2010 aggregate amount of ARA Products
actually purchased from Martek by its customers during calendar year 2010 equals
or exceeds * Units of ARA, then the 2010 Minimum Threshold will be considered
met, the Fixed Budget Price for 2010 shall be recalculated as if the pricing
provisions set forth in this Section 6.1(n) applied, and any over or
underpayments made by Martek for 2010 purchases will be refunded to or paid by
Martek within forty-five (45) days following the end of calendar year 2010. For
2007 (for the third and fourth quarters), 2008, 2009, 2010, and 2011, within
45 days of the end of each calendar quarter, Martek shall provide DSM with a
written quarterly statement of its aggregate sales of ARA Products during such
quarter.     (vi)   The parties agree that in the Interim Period, Martek shall
pay for all transport from both the Belvidere and Capua facilities Ex-Works and
arrange (or have arranged by DSM) transport of Units of ARA in line with DSM’s
production planning and Martek’s Purchase Orders, except that for volumes over *
Units of ARA shipped from the Capua facility in any such year, Martek shall only
pay for shipping Ex-Works from Capua as if the material had been shipped
Ex-Works from Belvidere.     (vii)   * of all purchases of Units of ARA made by
Martek in the Interim Period will be paid to DSM in * (using an exchange rate of
* as applied to the amounts set forth herein). For those purchases paid in
Euros, for each * fluctuation in the exchange rate above or below * as of the
date of payment, Martek’s Fixed Budget Price per Unit of ARA will be adjusted by
*. Reconciliations will be performed by the parties on a quarterly basis to
determine the * fluctuation in the exchange rate that is not included in the
Fixed Budget Price, and DSM will issue a debit or credit to Martek for such
amount (the “Quarterly Currency Fluctuation”)         To compensate the parties
for additional costs incurred as a result of the above sharing of exchange rate
fluctuations, a savings account will be established as follows:

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

7



--------------------------------------------------------------------------------



 



      When the exchange rate rises above * and DSM has issued to Martek a credit
for such Quarterly Currency Fluctuation, the parties will maintain an accurate
record-keeping of such amount (the “Currency Savings Account”) for the future
benefit of DSM should the exchange rate subsequently fall below *. When the
exchange rate falls below * and there is a balance in the Currency Savings
Account for the benefit of DSM, Martek will continue to pay * until the balance
of the Currency Savings Account for the future benefit of DSM is reduced to
zero. When the exchange rate falls below * and there is no accumulated balance
in the Currency Savings Account for the benefit of DSM, and DSM has issued a
debit to Martek for such Quarterly Currency Fluctuation, the parties will
maintain an accurate record-keeping of such amount in the Currency Savings
Account for the future benefit of Martek should the exchange rate subsequently
rise above *. When the exchange rate subsequently rises above *, Martek will
continue to pay * until the balance of the Currency Savings Account for the
future benefit of Martek is reduced to zero.     (viii)   If any changes to
requirements in the process or Specifications that are requested by Martek and
agreed to by DSM lead to higher DSM Costs, these Costs shall be dealt with in
accordance with Section 4.3 of this Agreement.     (ix)   Notwithstanding any
volume limits specified above, Martek shall be permitted to purchase in excess
of * Units of ARA in the Interim Period at the DSM Variable Cost per Unit of ARA
for the Current Year, plus * of the DSM Mark Up per Unit of ARA for the Current
Year. In addition, DSM shall be entitled to charge Martek for reasonable
additional (i.e., not previously reimbursed) DSM Fixed Costs per Unit of ARA
actually incurred by DSM due to such excess production, as shall be notified to
Martek within 60 days of Martek’s request for any such additional Units of ARA.
In such event, DSM shall provide details to Martek of all DSM Fixed Costs for
the relevant year and Martek shall be entitled to have such DSM Fixed Costs
confirmed by an independent public accounting firm designated by Martek and
reasonably acceptable to DSM upon Martek’s request.     (x)   The DSM Fixed Cost
per Unit of ARA calculated as provided above in this Section 6.1(n) shall be
adjusted for inflationary increases in the PPI following each calendar year,
beginning January 1, 2008, as follows, if applicable:

       (a)   If the cumulative percentage increase in the PPI “all other
miscellaneous food manufacturing” (Series ID PCU311999311999) from January 1,
2004 to the beginning of the Current Year exceeds *, and          (b)   If the
actual DSM Fixed Cost per Unit of ARA for the Current Year less the depreciation
component for such Fixed Costs per Unit of ARA, exceeds that otherwise
calculated as provided in this Section 6.1(n) for the Current Year less the
depreciation component for such Fixed Costs per Unit of ARA as a result of
inflationary cost increases, as confirmed by an audit of such actual costs by an
independent public accounting firm designated by Martek and reasonably
acceptable to DSM, and

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

8



--------------------------------------------------------------------------------



 



  (c)   If Martek’s average price for ARA Products to its customers has
increased during the previous calendar year and/or if the DSM Variable Cost per
Unit of ARA for the Current Year calculated as provided in this Section 6.1(n)
has decreased from the previous year, except for any decrease arising pursuant
to Section 6.1(c) using the methodology outlined in Schedule 6.1(n) attached
hereto of this Agreement, then

      Martek will pay any additional DSM Fixed Cost per Unit of ARA for the
Current Year in an amount equal to the lesser of (i) the additional Fixed Costs
per Unit of ARA substantiated by audit in Section 6.1(n)(x)(b) above, (ii) * of
the cumulative percentage increase in the PPI from January 1, 2004 to the
beginning of the Current Year as specified in Section 6.1(n)(x)(a) above
multiplied by the DSM Fixed Cost per Unit of ARA for the Current Year as
otherwise calculated pursuant to this Section 6.1(n) less the depreciation
component for such Fixed Costs per Unit of ARA, or (iii) the percentage increase
of Martek’s average price for ARA Products to its customers in the previous
calendar year multiplied by the DSM Fixed Cost per Unit of ARA for the Current
Year as otherwise calculated pursuant to this Section 6.1(n) less the
depreciation component for such Fixed Costs per Unit of ARA plus * of any
decrease in the DSM Variable Cost per Unit of ARA in the Current Year versus the
previous calendar year, except for any adjustment arising pursuant to
Section 6.1(c) using the methodology outlined in Schedule 6.1(n) attached hereto
of this Agreement. Any corresponding payment reconciliation shall be made in the
first quarter of the Succeeding Year.     (xi)   For purposes hereof, statements
that Martek may or shall purchase a specified quantity of Units of ARA for a
specified calendar year shall mean that Martek may or shall place a firm order
for such Units of ARA during the course of such calendar year.

(o) The parties agree that for post 2010 production (and for post 2009
production if the 2010 Minimum Threshold is not met):
(i) Martek and DSM will use good faith efforts to negotiate the post 2010 (post
2009 if the 2010 Minimum Threshold is not met) Fixed Cost infrastructure and
allocation of manufacturing based on Martek’s and DSM’s reasonable assessment of
market demand and the requirements of the provisions of this Agreement by
June 30, 2009. If the parties do not reach agreement by such date, either party
may elect to initiate the arbitration provisions of Section 10.5 of the
Agreement to resolve any remaining differences.
(ii) The DSM Mark Up per Unit of ARA and DSM Variable Cost per Unit of ARA will
be based on the 2010 DSM Variable Cost per Unit of ARA calculated as provided
above (or the 2009 DSM Variable Cost per Unit of ARA if the 2010 Minimum
Threshold is not met).
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

9



--------------------------------------------------------------------------------



 



     (p) All ARA prices determined as set forth above shall be paid only for
Units of ARA actually recovered by Martek in the post Extraction Crude Oil, and
any corresponding payment reconciliations shall be made in the subsequent
quarter. In addition, any reconciliations needed to correct any inflation
adjustments made pursuant to Section 6.1(d)(i) once actual PPI data becomes
available shall be made annually as needed.
     (q) The Fixed Budget Price per Unit of ARA shall be adjusted downward to
reflect the spread of DSM Fixed Costs over any production of Units of ARA by DSM
in the Current Year for sale within the DSM ARA Field of Use or for sale within
any additional licensed area granted to DSM pursuant to Section 7.4(f) of the
Agreement, and any corresponding payment reconciliations shall be made in the
first quarter of the Succeeding Year.
     (r) The parties agree that in the event DSM allows Martek to sell ARA
Products in excess of those volumes permitted under Sections 3.1 and 3.3 of the
Agreement, Martek will pay to DSM the then applicable DSM Mark Up per Unit of
ARA for any such excess. Notwithstanding the above, for any volumes Martek is
allowed to sell above * Units of ARA which become permitted under Section 3.3 of
the Agreement due to a Shortfall following a reduction in Practical Capacity
that was requested by Martek in writing after the Effective Date of the Second
Amendment, agreed to by DSM in writing and actually implemented, the exact terms
and conditions regarding payment of the then applicable DSM Mark Up per Unit of
ARA for any such excess will be agreed upon by the parties at such time.
     (s) Notwithstanding Sections 6.14 and 6.16, the parties agree that there
shall be transparency on all DSM Costs related to the production of ARA for all
years of this Agreement, and that each party shall have audit and information
rights as provided below with respect thereto. Martek shall have the right to
audit DSM’s calendar year books and records for purposes of confirming any and
all DSM Costs, other than Fixed Costs, related to the production of ARA for
Martek and establishing relevant Variable Costs and DSM Mark Up and, for years
after 2010 (2009 if the 2010 Minimum Threshold is not met), Fixed Costs. Martek
will also have the right to audit DSM’s Fixed Costs pursuant to
Section 6.1(n)(ix) and 6.1(n)(x) of this Agreement. DSM shall have the right to
audit Martek’s calendar year books and records for purposes of establishing
Extraction and RBD yields as well as Martek’s sales of internally produced ARA
Products pursuant to Section 3.1 of the Agreement. As an additional means to
achieve the above mentioned transparency, based on the information requirements
of both parties, the Committee will define a clear set of key performance
metrics that will be measured and reported regularly to ensure an adequate
information flow between the parties. Such set of metrics may be amended from
time to time to reflect changes in the information requirements of the parties,
provided that these information requirements shall at all times include at least
data on fermentation productivities, Variable Costs per Unit of ARA, actual
rates and consumptions for Variable Cost components, downstream recoveries and
production of Units of ARA by DSM for sale within its ARA Fields of Use or for
sale under any licenses granted to DSM pursuant to Section 7.4(f) of the
Agreement, which will be shared between the parties on a quarterly basis.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

10



--------------------------------------------------------------------------------



 



     (t) On or before December 31st of each year of this Agreement following the
Effective Date of the Second Amendment, DSM will provide to Martek an updated
detailed depreciation schedule. Such schedule shall include the depreciation
method, depreciation period, and annual depreciation expense forecasted through
the end of the term of the Agreement, and shall separately identify dedicated
assets, meaning those assets used solely by DSM for the production of ARA, and
shared assets, meaning those assets used by DSM for the production of both ARA
and other products.
     (u) DSM shall use commercially reasonable efforts to minimize Variable
Costs, including without limitation any costs subject to rate adjustments
pursuant to Section 6.1(c) using the methodology outlined in Schedule 6.1(n)
attached hereto. DSM and Martek shall at all times use commercially reasonable
efforts to cooperate and agree upon methods to reduce Variable Costs as quickly
as possible, and use commercially reasonable efforts to cooperate and agree upon
methods to reduce Fixed Cost elements of the Fixed Budget Price per Unit of ARA
in order to allow DSM to adapt to lower Fixed Cost contributions (e.g., to
eliminate work that is not adding real value, such as undue analytics or
reporting). Under no circumstances, will DSM reduce or eliminate its level of
reporting to Martek without prior written agreement of the parties.
     (v) All major production process changes relating to any cost reduction
efforts shall be approved by the Committee in accordance with Section 4.6 of the
Agreement. In qualifying any process change, Martek will use new process
qualification guidelines for ARA similar to those used for the internal
production of DHA.
4. Amendments to Section 6.2 of the Agreement. Sections 6.2(a) and 6.2(b) of the
Agreement are hereby deleted in their entirety and replaced with the following:
     (a) Reserved.
     (b) Reserved.
5. Amendment to Section 6.9 of the Agreement. Section 6.9 of the Agreement is
hereby deleted in its entirety and replaced with the following:
     With respect to any ARA Product sold by DSM or any DSM Affiliate to a third
party that is not an Affiliate of either DSM or Martek in the DSM ARA Field of
Use after the Effective Date of the Second Amendment, DSM will pay Martek a
royalty of * of the Fixed Budget Price per Unit of ARA for such calendar year
for each Unit of ARA sold by DSM in the DSM ARA Field of Use (the “DSM ARA Field
of Use Royalty”); provided, however, that the DSM ARA Field of Use Royalty shall
not exceed * of DSM’s Gross Profit on such sales. Notwithstanding the foregoing,
DSM shall pay Martek any DSM ARA Field of Use Royalties quarterly, within
forty-five (45) days following the end of the quarter. DSM shall not pay a
royalty to Martek for sales of ARA Products to ABN. In such cases where DSM
reduces the price of the products referred to in this Section 6.9 as an
incentive for a DSM customer to purchase other DSM products, DSM’s Gross Profit,
for purposes of determining any cap on the DSM ARA Field of Use Royalty, shall
be based on the non-reduced price.
6. Amendment to Section 6.12 of the Agreement. Section 6.12(a) of the Agreement
is hereby amended to include the following sentence at the end of such section:
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

11



--------------------------------------------------------------------------------



 



     If the average Gross Profit per Unit of ARA in US Dollars received by
Martek and its Affiliates on sales of a Unit of ARA recovers to at least the
level of the DSM Mark Up per Unit of ARA in any subsequent calendar quarter,
Martek shall give DSM prompt written notice thereof, whereupon the parties agree
that the full DSM Mark Up per Unit of ARA shall be restored as of the day of
such notification.
7. Amendment to Section 6.14 of the Agreement. Section 6.14(b) of the Agreement
is hereby amended
     ; provided that during the Interim Period DSM will only provide Martek an
accounting of the Variable Costs per Unit of ARA for such calendar quarter,
unless Section 6.1(n)(ix) and/or Section 6.1(n)(x) are applicable.
8. Amendment to Section 6.15 of the Agreement. Section 6.15 of the Agreement is
hereby deleted in its entirety and replaced with the following:
     6.15. Adjustment For Changes in RBD Yields. The average RBD yield based on
the first six months of calendar year 2007, which shall be established by
written agreement of the Committee, will be used to calculate the Units of ARA
as Finished Oil expected to be obtained from each Unit of ARA as Crude Oil. For
example, if the average RBD yield is *, then one (1) kilogram of Crude Oil
containing 400 mg/g ARA is expected to yield * grams of Finished Oil containing
400 mg/g ARA. The expected quantity will be compared to the Units of ARA as
Finished Oil actually obtained on a quarterly basis. Any difference will be
converted into Units of ARA as Crude Oil by dividing any such difference in
Finished Oil quantities by the average RBD yield and DSM will invoice Martek
with respect to any increase in Crude Oil quantity or will credit Martek with
respect to any decrease in Crude Oil quantity as follows: for DSM Variable Cost
per Unit of ARA, * and for DSM Mark Up per Unit of ARA, *. Any corresponding
payment reconciliations shall be made on a quarterly basis.
9. Amendments to Sections 6.16 of the Agreement.

A.   Section 6.16(a) of the Agreement is hereby amended by inserting “yields,”
in the first sentence, between “accurate records of its” and “production costs”.

B.   The following text is hereby inserted as a new Section 6.16(c) of the
Agreement:

(c) Any aggregate overbilling of DSM Fixed Costs in the Interim Period
discovered in the course of any audit pursuant to this Section 6.16 which does
not exceed the relevant amounts calculated as provided in Section 6.1(n) shall
not be reimbursed to Martek as provided in Section 6.16(b) above.
10. Amendments to Section 7.1 of the Agreement.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

12



--------------------------------------------------------------------------------



 



A. Section 7.1(a) of the Agreement is hereby amended to include the following
sentence at the end of such section:
     During the term of this Agreement, DSM shall be responsible for R&D on
stirred fermentation and related strain improvement and recovery up until the
dried Biomass stage and Martek shall be responsible for R&D on bubble-tank
fermentation and related strain improvement and recovery up until the dried
Biomass stage, as well as R&D on extraction of the Crude Oil from the Biomass
and RBD of the Crude Oil. Notwithstanding the foregoing, DSM hereby acknowledges
Martek’s right to perform R&D on the manufacturing of ARA in bubble-tank
fermentors for the purpose of exercising its production rights under
Sections 3.1 and 3.3 of the Agreement.
B. Sections 7.1(c)(i) through (iv) of the Agreement are hereby deleted in their
entirety and replaced with the following:
(i) Unless the parties mutually decide to discontinue the R&D collaboration, or
it terminates as provided in Section 7.1(a) above, in the fourth quarter of each
year of this Agreement, the parties shall exchange their respective annual R&D
Plans in the R&D Committee, for the purpose of sharing information and ideas and
to invite the other party to make suggestions for improvements to such R&D
Plans, relating to their areas of R&D responsibility as provided above, provided
that in no event shall incremental process improvements or manufacturing
improvements be included in any such annual R&D Plan. Both parties shall provide
quarterly reports on their R&D efforts to the R&D Committee; provided that
either Martek or DSM may perform and finance their own R&D relating to uses of
ARA in their respective ARA Fields of Use as well as ARA Applications for Adults
licensed to DSM pursuant to Section 7.4(f) without the requirement to notify the
other party or make reports as provided above.
(ii) The parties may, in addition, submit research projects to the R&D Committee
for the recommendation of possible joint funding, at each party’s sole
discretion, with any such project which is approved for joint funding (a
“Jointly Funded ARA Research Project”) to be described in a detailed project
plan (including project management details). Such research project proposals may
include topics which are not related directly to the respective areas of
responsibility as described in Section 7.1(a) or to the ARA Fields of Use (or
other licensed areas). Upon unanimous R&D Committee recommendation for joint
funding, each proposed research project will be submitted to the Committee, in
line with the yearly budgeting process, for final written approval.
C. Section 7.1(d) of the Agreement is hereby deleted in its entirety and
replaced with the following:
     (d) R&D Costs. Each party shall be responsible for its own R&D costs. The
parties acknowledge that DSM shall not include any costs of DSM R&D in the DSM
Cost per Unit of ARA billed to Martek unless expressly agreed by Martek in
advance in writing and Martek shall not include any costs of Martek R&D in the
Martek Cost per Unit of ARA billed to DSM unless expressly agreed by DSM in
advance in writing. The costs involved in an approved Jointly Funded ARA
Research Project shall be shared equally, unless otherwise agreed to by the
Committee in writing and any corresponding payment reconciliations shall be made
on a yearly basis.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

13



--------------------------------------------------------------------------------



 



D. Section 7.1(e) of the Agreement is hereby deleted in its entirety and
replaced with the following:
     (e) Outsourced R&D Activities. Any work to be performed at Martek for R&D
activities for which DSM is responsible as provided above will be based only on
outsourcing by DSM and performed only at DSM’s initiative. Any work to be
performed at DSM for R&D activities for which Martek is responsible as provided
above will be based only on outsourcing by Martek and performed only at Martek’s
initiative.
E. Section 7.1(f) of the Agreement is hereby deleted in its entirety and
replaced with the following:
     (f) Reserved.
F. Section 7.1(g) of the Agreement is hereby amended by deleting the word
“joint” in the third line and replacing it with the words “Jointly Funded”.
11. Amendments to Section 7.2 of the Agreement. Section 7.2(c) of the Agreement
is hereby amended as follows:
A. The words “an approved Project Plan” in the fourth line thereof shall be
replaced with the words “a Jointly Funded ARA Research Project”.
B. The reference to Section 7.3(a)(iii) in the third line of subpart (i) shall
be changed to refer to Section 7.3(a)(ii).
C. The words “approved Project Plan” in the penultimate sentence of subpart
(iii) shall be replaced with the words “Jointly Funded ARA Research Project”.
D. The beginning of Section 7.2(c) of the Agreement is hereby amended and
restated as follows:
“Subject to the licenses granted in Sections 7.4(a), 7.4(b) and 7.4(f) hereof,
intellectual property rights in any inventions,...”
12. Amendments to Section 7.3 of the Agreement.
A. Section 7.3(a)(i) of the Agreement is hereby amended by replacing the
reference to Section 7.1(a)(iii) in such section with a reference to
Section 7.1(a)(ii).
B. The end of the last sentence of Section 7.3(a)(iii) is hereby amended and
restated as follows:
“and such party hereby grants the Declining Party a license to use such patents
in accordance with the parties’ respective rights in Sections 7.4(a), 7.4(b) and
7.4(f).”
13. Amendments to Section 7.4 of the Agreement.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

14



--------------------------------------------------------------------------------



 



A. The beginning of Section 7.4(c) of the Agreement is hereby amended and
restated as follows:
“The licensed rights in Sections 7.4(a) and 7.4(b) above and Section 7.4(f)
below may be sublicensed by a party to its Affiliates....”
B. Subsection (ii) of the proviso of Section 7.4(c) is hereby amended and
restated as follows:
“(ii) in the event of a Martek Shortfall, DSM shall be entitled to sublicense
the licensed rights granted in Section 7.4(a) and Section 7.4(f) to one or more
Third Party Toll Manufacturers in accordance with the requirements of
Section 3.4(c) for the sole purpose of responding, and only for so long as
necessary to respond, to such Martek Shortfall.”
C. The end of the second sentence of Section 7.4(d) is hereby amended and
restated as follows:
“ ...a license to use such Improvements, in accordance with the parties’
respective rights in Sections 7.4(a), 7.4(b) and 7.4(f) with respect to the
underlying technology or invention.”
D. Section 7.4(d) of the Agreement is amended by (1) replacing the words “an
approved Project Plan” in the fourth line with the words “a Jointly Funded ARA
Research Project”, and (2) replacing the words “Proponent Party referred to in
Section 7.3(a)(iii)” in the seventh line with “Patent Proponent Party referred
to in Section 7.3(a)(ii)”.
E. The following section is hereby inserted as new Section 7.4(f) of the
Agreement:
     (f) Additional DSM License. In addition to the licenses granted to DSM in
Section 7.4(a), and subject to the provisions of this Section 7.4(f) and
Section 9.3, Martek hereby grants to DSM an exclusive (including as to Martek),
worldwide, non-assignable, sublicensable (to the extent permitted in
Section 7.4(c)) license under the Martek Proprietary Technology, the Martek R&D
Patents, the Excluded Subject Matter, and any Martek Improvements to make (only
with respect to Biomass or as otherwise permitted in Section 3.4(a) or (b)),
use, import, sell and offer for sale ARA Products and ARA Products combined with
other products for the following ARA Applications for Adults:

  (i)   *     (ii)   *     (iii)   Other areas agreed to in writing between the
parties. DSM shall request any such additional areas in writing and Martek shall
notify DSM in writing within 3 months from delivery of DSM’s written request
whether it agrees to grant any such additional rights for ARA Applications for
Adults to DSM. In the event Martek fails to deliver written notice to DSM within
such 3-month period denying DSM the rights requested, Martek shall be deemed
conclusively to have approved such request. In case Martek denies in writing any
such additional rights for ARA Applications for Adults to DSM, Martek will
provide reasons for such denial in writing to DSM.

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

15



--------------------------------------------------------------------------------



 



The foregoing ARA Applications for Adults to which DSM is granted a license
hereunder are hereinafter referred to as the “DSM Adult ARA Applications,” each
customer purchasing an ARA Product (alone or in combination with another
product) from DSM or one of its Affiliates for a DSM Adult ARA Application is
hereinafter referred to as a “DSM Adult Application Customer” and any ARA
Product sold by DSM or one of its Affiliates for use in a DSM Adult ARA
Application is hereinafter referred to as a “DSM Adult ARA Product.”
It is understood and agreed that (i) DSM shall not be required to deliver the
notice specified in Section 5.2 of this Agreement to any DSM Adult Application
Customer that purchases only a DSM Adult ARA Product and (ii) no DSM Adult
Application Customer shall be deemed to be an Out of Scope Customer for purposes
of Section 5.2 solely because it purchases a DSM Adult ARA Product. In lieu of
the requirements set forth in Section 5.2, DSM shall notify each DSM Adult
Application Customer prior to any sale to such a customer of a DSM Adult ARA
Product that (a) the DSM Adult ARA Products sold to such DSM Adult Application
Customer are subject to intellectual property licenses that prohibit such
customer from selling or using such DSM Adult ARA Products for any application
other than a DSM Adult ARA Application and (b) such DSM Adult Application
Customer will not be able to purchase DSM Adult ARA Products from DSM or any of
its Affiliates if any sale or use by such DSM Adult Application Customer of such
DSM Adult ARA Products is outside the DSM Adult ARA Applications and (c) such
DSM Adult Application Customer must label all products which incorporate such
DSM Adult ARA Product as being for use only within the relevant DSM Adult ARA
Application unless such DSM Adult ARA Application is a * in which case this
clause (c) shall not apply to consumer products within such *.
For each such sale, DSM shall provide a detailed report to Martek within
forty-five (45) days following the end of each calendar quarter which shall at
least include the product name, the DSM Adult Application Customer’s name, the
intended application and the total Units of ARA sold. The parties shall
cooperate in good faith to identify any DSM Adult Application Customer that uses
or sells DSM Adult ARA Products purchased from DSM in an application other than
a DSM Adult ARA Application and DSM shall promptly stop sale of DSM Adult ARA
Products to any DSM Adult Application Customer who violates the restrictions
specified above.
DSM will pay Martek a royalty equal to * of the Fixed Budget Price per Unit of
ARA in effect for the calendar year in which such sale takes place for each Unit
of ARA contained in any DSM Adult ARA Product sold by DSM or its Affiliates.
Notwithstanding the foregoing, for sales into the * market of a DSM Adult ARA
Product that is a DHA/ARA combination product, DSM agrees that it will either
(i) utilize DHA supplied by Martek for such DSM Adult ARA Product, subject to
the payment of the * royalty specified above, or (ii) not utilize DHA supplied
by Martek for such DSM Adult ARA Product and instead pay Martek a royalty equal
to * of the Fixed Budget Price per Unit of ARA for such calendar year for each
Unit of ARA contained in such DSM Adult ARA Product. DSM shall pay Martek any
royalties due hereunder on a quarterly basis, within forty-five (45) days
following the end of each quarter. Martek shall have the right to audit DSM’s
calendar year books and records in accordance with Section 6.16 of this
Agreement for purposes of confirming any and all sales of ARA and DHA by DSM
pursuant to the licensed rights granted in this Section 7.4(f) and any
discrepancies identified in the course of any such audit shall be remedied as
provided in Section 6.16(b) thereof.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

16



--------------------------------------------------------------------------------



 



14. Ammendments to Section 3.4 of the Agreement.
A. The second sentence of Section 3.4(a) is hereby deleted in its entirety and
replaced with the following:
“Except as expressly set forth below, DSM agrees that in any calendar year
neither it nor its Affiliates shall sell, directly or indirectly, a combined
aggregate quantity of ARA Products into any DSM ARA Field of Use and/or any ARA
Application for Adults licensed to DSM pursuant to Section 7.4(f) which contains
more than the greater of (i) * Units of ARA or (ii) the Crude Oil requirements
for the DSM ARA Fields of Use (the “DSM Extraction Allocation”) as adjusted
pursuant to this Section 3.4(a), which are not derived from ARA Products that
Martek performed Extraction services on pursuant to this Agreement.”
B. The second sentence of Section 3.4(b) is hereby deleted in its entirety and
replaced with the following:
“Except as expressly set forth below, DSM agrees that in any calendar year
neither it nor its Affiliates shall sell, directly or indirectly, a combined
aggregate quantity of ARA Products into any DSM ARA Field of Use and/or any ARA
Application for Adults licensed to DSM pursuant to Section 7.4(f) which contains
more than the greater of (i) * Units of ARA or (ii) the Finished Oil
requirements for the DSM ARA Fields of Use (the “DSM RBD Services Allocation”)
as adjusted pursuant to this Section 3.4(b), which are not derived from ARA
Products that Martek performed RBD services on pursuant to this Agreement.”
15. Miscellaneous.
     (a) Except as expressly modified herein, all terms and conditions set forth
in the Agreement shall remain in full force and effect and the Agreement as so
modified is hereby ratified and confirmed in all respects.
     (b) The provisions of Section 10.5 (Disputes; Arbitration) of the Agreement
are hereby incorporated by reference into this Second Amendment, with the same
force and effect as if set forth in full herein.
     (c) This Second Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to contracts to be
performed fully within the State of New York. The parties hereby expressly
exclude the applicability of the Convention on Contracts for the International
Sale of Goods and that body of law known as conflicts of laws.
     (d) Neither this Second Amendment nor any terms hereof may be amended,
waived, discharged or terminated unless such amendment, waiver, discharge or
termination is in writing signed by all parties or, in the case of a waiver, by
the party waiving compliance.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

17



--------------------------------------------------------------------------------



 



     (e) The parties acknowledge that this Second Amendment sets forth the
complete, exclusive and integrated understanding of the parties and supersedes
all proposals or prior agreements, oral or written, and all other prior
communications between the parties relating to the subject matter of this Second
Amendment and, except as provided in Section 15(d), no other documents shall act
to modify, amend or add to this Second Amendment.
     (f) This Second Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.
16. Integration.
     The parties will, upon signing of this Second Amendment prepare an amended
and restated version of the Agreement that integrates all changes made pursuant
to the First Amendment and this Second Amendment.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Second Amendment to
be duly executed and delivered as of the day and year first above written.

         
MARTEK BIOSCIENCES
CORPORATION
    DSM FOOD SPECIALTIES B.V.  

/s/ Steve Dubin
    /s/ Xander Wessels  
 
By:     Steve Dubin
   
 
By: Xander Wessels  
Title: Chief Executive Officer
    Title: Managing Director  
 
       
 
    /s/ Geert Jan Nieboer  
 
       
 
    By: Geert Jan Nieboer  
 
    Title: Managing Director  

Schedules:
Schedule 6.1(n)            Variable Cost Calculation
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

19



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(n)
VARIABLE COSTS CALCULATION
     1. Calculation of Variable Costs in 2007

                                  Capua   Units   Rate   Usage/Kg   Variable
Cost/Kg
*
    *       *       *       *  
*
    *       *       *       *  
*
    *       *       *       *  
*
    *       *       *       *  
*
                            *  
 
                               
 
                            *  
 
                    *       *  

                                  Belvidere   Units   Rate   Usage/Kg   Variable
Cost/Kg
*
    *       *       *       *  
*
    *       *       *       *  
*
    *       *       *       *  
*
    *       *       *       *  
*
                            *  
 
                               
 
                            *  
 
                          Volume (MT)
 
                           
 
                  Capua     *  
 
                  Belvidere     *  
 
                                            Average Variable Cost/Kg     *  

      2.   Calculation of Variable Costs and DSM Mark Up in 2008, 2009 and 2010
(if the 2010 Minimum Threshold is met).

          (a) Confirmation that Variable Costs have not exceeded $* excluding
rate adjustments. For each Variable Cost line item for the Belvidere and Capua
production facilities, the 2007 rate will be multiplied by the new usage/ Kg as
agreed to by the Committee to be used for such subsequent year. The resulting
cost/ Kg for all line items will be summed for each facility. For Capua, this
sum will be converted into USD at a rate of $*. A weighted average Variable Cost
will be calculated based on the anticipated production volume for each facility
as specified in the DSM Three Year Rolling Production Forecast due on December
1st of the current year. If the result of this calculation is less than or equal
to $* then the Variable Cost will be calculated in accordance with section
(b) below and the DSM Mark up will be calculated in accordance with section
(c) below. However, if the result is greater than
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

20



--------------------------------------------------------------------------------



 



$* then the Variable Cost will be calculated in accordance with section
(c) below and the DSM Mark Up will be $* for such Subsequent Year.
     (b) Calculation of Variable Cost for Each Subsequent Year. For each
Variable Cost line item for the Belvidere and Capua production facilities, the
new rates will be multiplied by the new usage/ Kg, both as agreed to by the
Committee to be used for such Subsequent Year. The resulting cost/ Kg for all
line items will then be summed for each facility. For Capua, this sum will be
converted into USD at a rate of $*. A weighted average Variable Cost will be
calculated based on the anticipated production volume for each facility as
specified in the DSM Three Year Rolling Production Forecast due on December 1st
of the current year. If the result of the calculation made in section (a) above
is less than or equal to $* then this weighted average Variable Cost as
calculated in this section (b) shall be the new Variable Cost for such
Subsequent Year. If the result of the calculation made in section (a) above is
greater than $* then the new Variable Cost shall be as calculated according to
section (c) below.
     (c) Calculation of the DSM Mark Up for Each Subsequent Year. For each
Variable Cost line item for the Belvidere and Capua production facilities, the
new rates as agreed to by the Committee to be used for such Subsequent Year will
be multiplied by the 2007 usage/ Kg. The resulting cost/ Kg for all line items
will then be summed for each facility. For Capua, this sum will be converted
into USD at a rate of $*. A weighted average Variable Cost will be calculated
based on the anticipated production volume for each facility as specified in the
DSM Three Year Rolling Production Forecast due on December 1st of the current
year. If the result of the calculation made in section (a) above is greater than
$* then the weighted average Variable Cost as calculated in this section
(c) shall be the new Variable Cost for such Subsequent Year and the DSM Mark Up
shall be $*. If the result of the calculation made in section (a) above is less
than or equal to $*, then the weighted average Variable Cost calculated in
section (b) above will be subtracted from the weighted average Variable Cost as
calculated in this section (c) and half of any difference shall be added to the
DSM Mark Up of $* for such Subsequent Year.
Note: All figures listed in this Schedule 6.1(n) are shown on a 40% ARA basis.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

21



--------------------------------------------------------------------------------



 



Example:
*
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

22



--------------------------------------------------------------------------------



 



     3. List of items included in the “other” Variable Cost lines:
Capua
*
Belvidere
*
Note: This list may be amended from time to time by agreement of the Committee.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

23